DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 objected to because of the following informalities: claim 1 recites the phrase “wherein between the group consisting of R1, R2, R3, and the group consisting of R4, R5, R6 at least one group is three identical or different substituents”. In order to avoid potential confusion with the prior recited Markush group, Applicants are advised to amend this phrase to recite “wherein between group (A) consisting of R1, R2, R3, and group (B) consisting of R4, R5, R at least one group (A) or (B) has three identical or different substituents…”.  Appropriate correction is required.

Claim 2 objected to because of the following informalities: claim 2 recites the phrase “wherein the metal is selected from platinum and iridium”. Applicants are advised to amend this phrase to recite “wherein the metal is selected from the group consisting of platinum and iridium”.  Appropriate correction is required.

Claim 3 objected to because of the following informalities: claim 3 recites the phrase “and deuterated material of each of the above groups”. Applicants are advised to amend this phrase to recite “and deuterated variants thereof”.  Appropriate correction is required.

Claim 5 objected to because of the following informalities: claim 5 recites the phrase wherein Lb and Lc are each independently selected from the group consisting of:”. Applicants are advised to insert “and” between the last two ligands recited in this particular Markush group. Appropriate correction is required.

Claim 5 objected to because of the following informalities: claim 5 recites the phrase “Xb is selected from the group consisting of O, S, Se, NRN1, CRC1RC2”.  Applicants are advised to amend this phrase to recite “Xb is selected from the group consisting of O, S, Se, NRN1, and CRC1RC2”.  Appropriate correction is required.

Claim 7 objected to because of the following informalities: claim 7 recites the phrase wherein ligand La is selected from the group consisting of:”. Applicants are advised insert “and” between ligands La279 and La280”. Appropriate correction is required.

Claim 8 objected to because of the following informalities: claim 8 recites the phrase wherein ligand Lb is selected from the group consisting of:”. Applicants are advised insert “and” between ligands Lb200 and Lb201”. Appropriate correction is required.

Claim 13 objected to because of the following informalities: claim 13 recites that phrase “wherein La is selected from anyone of the group consisting of La1 to La280, Lb is selected from anyone or both of the groups consisting of Lb1 to Lb201. Applicants are advised to amend this phrase to recite “wherein La is selected from the group consisting of La1 to La280, Lb is one or two selected from the group consisting of Lb1 to Lb201. Appropriate correction is required.

Claim 14 objected to because of the following informalities: claim 14 recites the phrase “wherein the organic layer comprising a metal complex”. Applicants are advised to amend this phrase to recite “wherein the organic layer comprises a metal complex”. Appropriate correction is required.

Claims 15-18 are objected to because of the following informalities: claims 15-18 recite the phrase “The device”. Applicants are advised to amend this phrase “The electroluminescent device”. Appropriate correction is required.

Claim 19 objected to because of the following informalities: claim 19 recites “A formulation comprises the metal complex of claim 1”. Applicants are advised to the claims to recite “A formulation comprising the metal complex of claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 recites the limitation “wherein between the group consisting of R1, R2, R3, and the group consisting of R4, R5, R6 at least one group is three identical or different substituents”. The recitation of the phrase “three identical or different substituents” renders the scope of the claim confusing given that it is unclear if Applicants’ intention is to recite that the substituents R1, R2, and R3 or R4, R5, and R6 are all different, e.g. R1 ≠ R2 ≠ R3, or if Applicants’ intention is to recite that two substituents can be the same and a third substituent is different, e.g. R1 = R3 ≠ R2.  If Applicants’ intention is the former, then this raises issues under 35 U.S.C. 112 (b) for claim 7 as the claim recites substituents such as La1, La2, and La3, i.e.

    PNG
    media_image1.png
    173
    325
    media_image1.png
    Greyscale
.
In these ligands, the substituents R1 and R3 are the same i.e. CH3, while R2 is -CH2-CH3. Accordingly, these ligands cannot meet the interpretation that R1, R2, and R3 are all different, e.g. R1 ≠ R2 ≠ R3. 

Claim 2 recites “wherein the metal is selected from the group consisting of copper, silver, gold, ruthenium, rhodium, palladium platinum, osmium, and iridium; preferably, wherein the metal is selected from platinum and iridium”. The recitation of the limitation “preferably, 

Claim 13 recites that “La is selected from any of the group consisting of La1 to La280, Lb is selected from anyone or both of the group consisting of Lb1 to Lb201” which renders the scope of the claim indefinite given that neither claim 5, the claim from which claim 13 depends from nor claim 1 recites ligands La1 to La280 or Lb1 to Lb201. Accordingly, it is unclear which ligands Applicants’ claim is referring to. In the interests of compact prosecution, pending rectification/clarification of the above, in the rejections set forth below, La1 to La280 and Lb1 to Lb201 recited in claim 5 will be considered to be those recited in claims 7 and 8.

Claim 14 recite the limitation “wherein between the group consisting of R1, R2, R3, and the group consisting of R4, R5, R6 at least one group is three identical or different substituents”. The recitation of the phrase “three identical or different substituents” renders the scope of the claim confusing given that it is unclear if Applicants’ intention is to recite that the substituents R1, R2, and R3 or R4, R5, and R6 are all different, e.g. R1 ≠ R2 ≠ R3, or if Applicants’ intention is to recite that two substituents can be the same and a third substituent is different for example R1 = R3 ≠ R2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9, 14-16, and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kwak et al (US 2019/0326526).

Regarding claim 1, Kwak et al discloses the following metal complex ([0139] – 4):

    PNG
    media_image2.png
    348
    559
    media_image2.png
    Greyscale
.
This metal complex comprises a ligand corresponding to recited Formula (1) where R1 and R3 are -CH2-CH3; R3 is CH3; R4 and R6 are -CH2-CH3; R5 is CH3; and R7 is H. Thus, the groups R1-R3 and R4-R6 contain different substituents each containing at least one carbon atoms, and two (2) substituents in each group contain two (2) carbon atoms.

Regarding claim 2, Kwak et al teaches all the claim limitations as set forth above. In the compound of the reference the metal is Ir.

1, R3, R4, and R6 are -CH2-CH3; R2 and R5 are CH3; and R7 is H.

Regarding claim 4, Kwak et al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference R1, R3, R4, and R6 are -CH2-CH3; R2 and R5 are CH3; and R7 is H.
.
Regarding claim 5, Kwak et al teaches all the claim limitations as set forth above. The compound of the reference has the formula Ir(La)(Lb)2, i.e. m is two (2) n is one (1) and q is zero (0). The recited ligand Lb is given by:

    PNG
    media_image3.png
    156
    99
    media_image3.png
    Greyscale
,
where Rb is a methyl di-substitution; Ra is a di-substitution joined to form a ring, i.e. alkenyl groups. 

Regarding claim 6, Kwak et al teaches all the claim limitations as set forth above. The compound of the reference has the formula Ir(La)(Lb)2.

Regarding claim 9, Kwak et al teaches all the claim limitations as set forth above. Given that the claims recite that the ligands La and Lc can be partially or fully deuterated, the claims do 

Regarding claim 19, Kwak et al teaches all the claim limitations as set forth above. Given that the reference discloses a metal complex, the reference discloses a formulation as recited in the present claims.

Regarding claim 14, Kwak et al discloses an electroluminescent device comprises an anode, a cathode, and a light emitting layer, i.e. an organic layer disposed between the anode and cathode ([0151] and [0154]). The light emitting layer comprises the following metal complex ([0139] – 4 and [0151]):

    PNG
    media_image2.png
    348
    559
    media_image2.png
    Greyscale
.
This metal complex comprises a ligand corresponding to recited Formula (1) where R1 and R3 are -CH2-CH3; R3 is CH3; R4 and R6 are -CH2-CH3; R5 is CH3; and R7 is H. Thus, the groups R1-R3 and R4-R6 contain different substituents each containing at least one carbon atoms, and two (2) substituents in each group contain two (2) carbon atoms.



Regarding claim 16, Kwak et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound emits red light ([0148]). Accordingly, the device disclosed by the reference emits red light as recited in the present claims.

In light of the above, it is clear that Kwak et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2019/0300557).

The discussion with respect to Kwak et al as set forth in Paragraph 20 above is incorporated here by reference.

Regarding claim 17, Kwak et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter layer comprises a host.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by 

Regarding claim 18, Kwak et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the host is CBP (4,4'-N,N'-dicarbazole biphenyl) ([176]), i.e. a compound comprises a carbazole group ([0192]).

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2019/0300557).

Regarding claim 1, Kwak et al discloses the following metal complex (Formula 1):

    PNG
    media_image4.png
    330
    443
    media_image4.png
    Greyscale
,
where R1 to R12 and R16 are H ([0010]) or given by ([0056] – (9-3), (9-1), (9-7), (9-15), and (9-33)): 

    PNG
    media_image5.png
    43
    93
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    63
    70
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    64
    89
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    65
    97
    media_image8.png
    Greyscale
, and 
    PNG
    media_image9.png
    81
    96
    media_image9.png
    Greyscale
.


    PNG
    media_image10.png
    193
    129
    media_image10.png
    Greyscale
,
where R7 is H or one of Formula (9-3), (9-1), (9-7), (9-15) or (9-33). The groups R1-R3 and R4-R6 can be selected from Formula (9-3), (9-1), (9-7), (9-15) or (9-33) such that three identical or different substituents are obtained. From the above, it is clear that all the substituents have at least two carbon atoms as recited in the present claims and all substituents contain at least one carbon atom.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Kwak et al teaches all the claim limitations as set forth above. In the compound of the reference the metal is Ir.

7 is H or a C2-6 alkyl; and the group R1-R6 are C2-6 alkyls.

Regarding claim 4, Kwak et al teaches all the claim limitations as set forth above. From the discussion above the reference discloses that R7 is H, or ethyl, isopropyl etc. and the group R1-R6 is ethyl, isopropyl, etc.

Regarding claim 5, Kwak et al teaches all the claim limitations as set forth above. From the discussion above the reference discloses a compound of the formula Ir(La)2(Lb), where the recited ligand Lb is given by:

    PNG
    media_image3.png
    156
    99
    media_image3.png
    Greyscale
,
where Rb is a methyl di-substitution; Ra is a di-substitution joined to form a ring, i.e. alkenyl groups. 

Regarding claim 6, Kwak et al teaches all the claim limitations as set forth above. The compound of the reference has the formula Ir(La)(Lb)2.

Regarding claim 7, Kwak et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligands La2, La3, La5, etc., i.e.

    PNG
    media_image11.png
    176
    290
    media_image11.png
    Greyscale
.

Regarding claim 8, Kwak et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand Lb133, i.e.

    PNG
    media_image12.png
    117
    135
    media_image12.png
    Greyscale
.

Regarding claims 9-12, Kwak et al teaches all the claim limitations as set forth above. Given that the claims recite that the ligands La and Lc can be partially or fully deuterated, the claims do not require the ligands to be deuterated. Accordingly, the reference discloses the compound of the present claims.

Regarding claim 13, Kwak et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound where ligand Lb is given by Lb133, i.e.

    PNG
    media_image12.png
    117
    135
    media_image12.png
    Greyscale
,
a is given by La2, La3, La5, etc., i.e.

    PNG
    media_image11.png
    176
    290
    media_image11.png
    Greyscale
.

Regarding claim 19, Kwak et al teaches all the claim limitations as set forth above. Given that the reference discloses a metal complex, the reference discloses a formulation as recited in the present claims.

Regarding claim 14, Kwak et al discloses an electroluminescent device comprises an anode, a cathode, and a light emitting layer, i.e. an organic layer disposed between the anode and cathode ([0151] and [0154]). The light emitting layer comprises the following metal complex 
(Formula 1):

    PNG
    media_image4.png
    330
    443
    media_image4.png
    Greyscale
,
1 to R12 and R16 are H ([0010]) or given by ([0056] – (9-3), (9-1), (9-7), (9-15), and (9-33)): 

    PNG
    media_image5.png
    43
    93
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    63
    70
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    64
    89
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    65
    97
    media_image8.png
    Greyscale
, and 
    PNG
    media_image9.png
    81
    96
    media_image9.png
    Greyscale
.
Thus, the reference discloses a ligand given by recited Formula (1), i.e.

    PNG
    media_image10.png
    193
    129
    media_image10.png
    Greyscale
,
where R7 is H or one of Formula (9-3), (9-1), (9-7), (9-15) or (9-33). The groups R1-R3 and R4-R6 can be selected from Formula (9-3), (9-1), (9-7), (9-15) or (9-33) such that three identical or different substituents are obtained. From the above, it is clear that all the substituents have at least two carbon atoms as recited in the present claims and all substituents contain at least one carbon atom.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound 

Regarding claim 15, Kwak et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer is a light emitting layer. Additionally, the reference discloses that the metal complex is an emitter.

Regarding claim 16, Kwak et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound emits red light ([0148]). Accordingly, the device disclosed by the reference emits red light as recited in the present claims.

Regarding claim 17, Kwak et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter layer comprises a host.

Regarding claim 18, Kwak et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the host is CBP (4,4'-N,N'-dicarbazole biphenyl) ([176]), i.e. a compound comprises a carbazole group. ([0192]).

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964).

Regarding claim 1, Kwong et al discloses a metal complex for the formula ([0007] – III):

    PNG
    media_image13.png
    351
    374
    media_image13.png
    Greyscale
,
where (A1-A2) is given as ([0018]):

    PNG
    media_image14.png
    163
    100
    media_image14.png
    Greyscale
,
where R11 is a C1-20 alkyl which can be substituted by one or more substituents X ([0012]). The term “alkyl”, encompasses methyl and propyl ([0169]) Thus, the reference encompass propyl substituted with two (2) substituents X, i.e. -C(X)2-CH2-CH3. The group X is given by R12, where R12 is a C1-20 alkyl ([0013]-[0014]) Thus, X can be a C1 alkyl. The reference discloses alkyls such as -C(CH3)2-CH2-CH3 and therefore discloses the ligand:

    PNG
    media_image15.png
    216
    249
    media_image15.png
    Greyscale
.
This ligand corresponds to recited Formula 1, where R1 and R3 are CH3 and R2 is -CH2-CH3; R4, R5, and R6 are H; and R7 is H. Thus, the group R1, R2, and R3 contains different substituents, i.e. -CH3 and -CH2-CH3. In this group the substituents contain, i.e. comprise, at least one carbon and one (1) substituents has two (2) carbon atoms, i.e. R2 is -CH2-CH3.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 2, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that M in Formula III is Ir ([0040]).

1 and R3 are -CH3 and R2 is -CH2-CH3; and R4, R5, R6 and R7 are H.

Regarding claim 4, Kwong et al teaches all the claim limitations as set forth above. As discussed above, in recited Formula 1, R1 and R3 are -CH3 and R2 is -CH2-CH3; R4, R5, R6 and R7 are H.

Regarding claim 5, Kwong et al teaches all the claim limitations as set forth above. As discussed above the reference discloses the compound:

    PNG
    media_image13.png
    351
    374
    media_image13.png
    Greyscale
.
This corresponds to M(La)m(Lb)n of the claims, where n in the formula corresponds to m in the recited formula and is an integer [1-3], (m-n) is the formula change of the metal M ([0015]) and corresponds to n of the recited formula and is an integer [0-2]. In the formula of the claims q is zero (0). The Lb is given by:

    PNG
    media_image16.png
    158
    111
    media_image16.png
    Greyscale
,
where Ra is a di-substitution and are two (2) C2 alkenyls that join to for a ring. The group Rb is given by R1-R3 in the compound of the reference and is H ([0011]); The groups R5-R10 in Formula (III) are H ([0011]).

Regarding claim 6, Kwong et al teaches all the claim limitations as set forth above. As discussed above the reference discloses the compound of the formula Ir(La)(Lb)2.

Regarding claim 7, Kwong et al teaches all the claim limitations as set forth above. As discussed above the reference discloses ligand La1, i.e.

    PNG
    media_image17.png
    137
    111
    media_image17.png
    Greyscale
.

Regarding claim 8, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand Lb1, i.e.

    PNG
    media_image18.png
    130
    68
    media_image18.png
    Greyscale
.

Regarding claims 9-12, Kwong et al teaches all the claim limitations as set forth above. Given that the claims recite that the ligands La and Lb can be partially or fully deuterated, the claims do not require the ligands to be deuterated. Accordingly, the reference discloses the compound of the present claims.

Regarding claim 13, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand Lb1, i.e.

    PNG
    media_image18.png
    130
    68
    media_image18.png
    Greyscale
.
and ligand La1, i.e.

    PNG
    media_image17.png
    137
    111
    media_image17.png
    Greyscale
.



Regarding claim 14, Kwong et al discloses an electroluminescent device comprising an anode a cathode, and a light emitting layer, i.e. an organic layer disposed between the anode and cathode. The light emitting layer comprises a metal complex for the formula ([0007] – III):

    PNG
    media_image13.png
    351
    374
    media_image13.png
    Greyscale
,
where (A1-A2) is given as ([0018]):

    PNG
    media_image14.png
    163
    100
    media_image14.png
    Greyscale
,
where R11 is a C1-20 alkyl which can be substituted by one or more substituents X ([0012]). The term “alkyl”, encompasses methyl and propyl ([0169]) Thus, the reference encompass propyl substituted with two (2) substituents X, i.e. -C(X)2-CH2-CH3. The group X is given by R12, where R12 is a C1-20 alkyl ([0013]-[0014]) Thus, X can be a C1 alkyl. The reference discloses alkyls such as -C(CH3)2-CH2-CH3 and therefore discloses the ligand:

    PNG
    media_image15.png
    216
    249
    media_image15.png
    Greyscale
.
This ligand corresponds to recited Formula 1, where R1 and R3 are CH3 and R2 is -CH2-CH3; R4, R5, and R6 are H; and R7 is H. Thus, the group R1, R2, and R3 contains different substituents, i.e. -CH3 and -CH2-CH3. In this group the substituents contain, i.e. comprise, at least one carbon and one (1) substituents has two (2) carbon atoms, i.e. R2 is -CH2-CH3.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.



Regarding claim 16, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound emits red light ([0170]). Accordingly, the reference discloses that the device emits red light as recited in the present claims.

Regarding claim 17, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a host ([0176]).

Regarding claim 18, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the host is CBP (4,4'-N,N'-dicarbazole biphenyl) ([176]), i.e. a compound comprises a carbazole group.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 6-7, and 14-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-2, 7-8, 10-11, and 13-18 of copending Application No. 16/231,938 (published as US PGPub 2019/0194234). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claims 1, 7-8, and 10 of copending Application No. 16/231,938 recites a metal complex comprising the ligand Lb82, i.e.

    PNG
    media_image19.png
    174
    133
    media_image19.png
    Greyscale
,
This ligand corresponds to Formula (1) recited in instant claim 1, i.e.

    PNG
    media_image10.png
    193
    129
    media_image10.png
    Greyscale
,
7 is H, R1 and R3 are -CH3, R2 is -CH2-CH3; R6 and R4 are H; and R5 is -CH3. It is noted that from the discussion above, the metal complex in claim 10 of the copending application is encompassed by instant claims 3-4. Accordingly, the metal complex recited in the copending application recites that recited in the present claims. 
	Furthermore, it is noted that 
	Claim 2 of the copending application recited subject matter identical to instant claim 2.
	Claim 8 of the copending application recited subject matter identical to instant claim 6.
Claim 10 of the copending application recites a ligand identical to ligand La2 recited in instant claim 7.
Claim 11 of the copending application recited subject matter identical to instant claim 6.
Claim 18 of the copending application recited subject matter identical to instant claim 19.

Claims 1 and 14 of copending Application No. 16/231,938 recites an electroluminescent device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, and where the organic layer comprises a metal complex, identical to that recited in instant claim 14.  However, claim 14 of the copending application does not disclose the ligand given as given by Formula (1) as recited in instant claim 14.  However, 10 of the copending application recites a metal complex comprising the ligand Lb82, i.e.

    PNG
    media_image19.png
    174
    133
    media_image19.png
    Greyscale
,


    PNG
    media_image10.png
    193
    129
    media_image10.png
    Greyscale
,
where R7 is H, R1 and R3 are -CH3, R2 is -CH2-CH3; R6 and R4 are H; and R5 is -CH3.
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the metal complex of claim 10 of the copending application in the device recited in claim 14 of the copending application and thereby obtain the device recited in instant claim 14 with a reasonable expectation of success.
Furthermore, it is noted that 
Claim 13 of the copending application recites subject matter identical to that recited in instant claim 15.
Claim 14 of the copending application recites subject matter encompassing claim 16.
Claim 15 of the copending application recites subject matter encompassing claim 16.
Claim 16 of the copending application recites subject matter identical to that recited in instant claim 17.
Claim 17 of the copending application recites subject matter encompassing claim 18.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767